DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 10 January 2022 has been entered and considered. Claims 1-6 and 21-34 have been amended. Claims 1-6 and 21-34 are all the claims pending in the application. Claims 1, 3, 5-6, 21-22, 24, 29, 31, and 34 are rejected. Claims 4, 25-28, and 32-33 are allowed. Claims 2, 23, and 30 are objected to. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Arguments
Claim Rejections - 35 USC § 101
On page 14 of the Amendment, Applicants contend that claims 29-34 comply with the requirements of 35 USC 101. In support of this argument, Applicants assert that [0100] of the specification recites “a computer-readable storage medium includes an article of manufacture” which is not a transitory signal according to the MPEP. However, this portion of the specification fails to define the claimed computer-readable storage medium as an article of manufacture since limitations from the specification are not read into the claims and further fails to exclude other interpretations of what the claimed computer-readable storage medium may be. Stated another way, the language “includes” conveys an open ended meaning. Thus, the broadest reasonable interpretation of the claimed “computer-readable medium” may include transitory signals. Since transitory signals are not within one of the four statutory categories, the rejections under 35 USC 101 are maintained. 

Prior Art
In view of the amendments to independent claims 1, 22, and 29, the previously applied prior art rejections are withdrawn. 
On pages 14-15, Applicants contend that independent claims 1, 22, and 29 have been amended to recite the allowable features of claims 2, 23, and 30, respectively. The Examiner respectfully disagrees. The scope of original claim 2, for example, required that the one or more value relationships include both 1) a centrality of respective value differences between the value of the first target pixel and the respective values of the associated pixels in the training images, and 2) a variation of the respective value differences between the value of the first target pixel and the respective values of the associated pixels in the training images. The scope of independent claim 1, as amended, includes one or the other in the alternative. The same is true of the other independent claims. Therefore, the independent claims remain rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 21-22, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0285980 to Yoshikawa (hereinafter “Yoshikawa”) in view of U.S. Patent Application Publication No. 2006/0245635 to Ishikawa (hereinafter “Ishikawa”). 
As to independent claim 1, Yoshikawa discloses a device comprising: one or more computer-readable storage media; and one or more processors in communication with the one or more computer- readable storage media to cause the device to perform operations ([0038] discloses a ROM 312 which stores a control program describing procedures for performing the disclosed algorithm, the control program being executed by a CPU) comprising: obtaining training images; obtaining a test image ([0058] discloses obtaining a first and second image); selecting associated pixels in the training images for a first target pixel in the training images; calculating one or more value relationships between a value of the first target pixel and respective values of the associated pixels in the training images ([0062] discloses determining differences between the gray scale value of a pixel of interest in the first image and the pixels peripheral thereto); selecting one or more associated pixels in the test image for a first target pixel in the test image ([0062] discloses determining differences between the gray scale value of a pixel of interest in the second image and the pixels peripheral thereto); and detecting an anomaly in the first target pixel in the test image based on the one or more value relationships between the value of the first target pixel and the respective values of the associated pixels in the training images and on one or more value relationships between a value of the first target pixel and respective values of the one or more associated pixels in the test image ([0062] discloses detecting a defect by comparing the differences between the gray scale value of the pixel of interest in the first image and the pixels 
Yoshikawa does not expressly disclose that the one or more value relationships between the value of the first target pixel and the respective values of the associated pixels in the training images include: a centrality of respective value differences between the value of the first target pixel and the respective values of the associated pixels in the training images, or a variation of the respective value differences between the value of the first target pixel and the respective values of the associated pixels in the training images.
Ishikawa, like Yoshikawa, is directed to defect inspection within images based on pixel values therein (Abstract). In particular, Ishikawa discloses calculating pixel variation between a target pixel and adjacent pixels in a plurality of images, and detecting defects in the images based on the pixel variation ([0075-0084] and Fig. 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa to utilize pixel variation between a target pixel and adjacent pixels as the value relationships upon which defects are detected, as taught by Ishikawa, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance defect detection accuracy.

As to claim 5, the proposed combination of Yoshikawa and Ishikawa further teaches the device of claim 1 (see above), wherein selecting the associated pixels in the training images for the first target pixel in the training images includes: selecting one or more associated pixels in the training images that are located a first distance range away from the first target pixel, and selecting one or more associated pixels in the training images that are located a second distance range away from the first target pixel, wherein the first distance range is different from the second distance range (Fig. 3A of Yoshikawa shows the selection of pixels surrounding the selected pixel at two different ranges).
As to claim 6, the proposed combination of Yoshikawa and Ishikawa further teaches the device of claim 1 (See above), wherein the training images and the test image both depict instances of an object, wherein a position on the object that is depicted by the first target pixel in the training images is similar to a position on the object that is depicted by the first target pixel in the test image ([0064] of Yoshikawa discloses that each of the images depict an inspection target and that the inspection algorithm is designed to inspect the same intended pattern for the inspection target in the various images, thereby implying that the target pixel in the respective images is located at the same position with respect to the inspection target in each image).
As to claim 21, the proposed combination of Yoshikawa and Ishikawa further teaches the device of claim 1 (See above), wherein the operations further comprise: selecting associated pixels in the training images for a second target pixel in the training images; calculating one or more value relationships between a value of the second target pixel and respective values of the associated pixels in the training images; selecting one or more associated pixels in the test image for a second target pixel in the test image; and detecting an anomaly in the second target pixel in the test image based on the one or more value relationships between the value of the second target pixel and the one or more values of the associated pixels in the training images and on respective value relationships between a value of the second target pixel and respective values of the one or more associated pixels in the test image (Fig. 7 of Yoshikawa shows that the process is repeated for multiple pixels in the first image).

Independent claim 22 recites a method comprising steps performed by the device recited in independent claim 1. Accordingly, claim 22 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Independent claim 29 recites one or more computer-readable storage media storing instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations ([0038] of Yoshikawa discloses a ROM 312 which stores a control program describing procedures for performing the disclosed algorithm, the control program being executed by a CPU) comprising steps performed by the device recited in independent claim 1. Accordingly, claim 29 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 
Claim 34 recites features nearly identical to those recited in claim 6. Accordingly, claim 34 is rejected for reasons analogous to those discussed above in conjunction with claim 6.

Claims 3, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Ishikawa and further in view of U.S. Patent Application Publication No. 2008/0101686 to Sali (hereinafter “Sali”).
As to claim 3, the proposed combination of Yoshikawa and Ishikawa does not expressly disclose that the associated pixels in the training images are separated from each other by pixels that are not the associated pixels. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Yoshikawa and Ishikawa to consider pixels in the neighborhood surrounding the target pixel which are separated by other pixels that are not considered, as taught by Sali, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to increase processing speed ([0054] of Sali). 

Claims 24 and 31 each recite features nearly identical to those recited in claim 3. Accordingly, claims 24 and 31 are rejected for reasons analogous to those discussed above in conjunction with claim 3.

Allowable Subject Matter
Claims 4, 25-28, and 32-33 are allowed.
Claims 2, 23, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 USC 101 are overcome (in the case of claim 30). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SEAN M CONNER/Primary Examiner, Art Unit 2663